DOWD, Presiding Judge,
dissenting.
The majority finds that the tools in defendant’s possession at the time of his arrest are not designed or commonly used for forcible entry, and intent to enter “a building or inhabitable structure” is not established by the evidence. I disagree.
The defendant was first seen by the police as he was attempting to break into an auto in the wharf area using a wire hanger. When the officers turned their car around in order to approach defendant, he sped away in his own vehicle. During the ensuing chase, defendant threw a suitcase and a lady’s purse out of his car. The items were later identified as property stolen from an out-of-state auto earlier that evening.
The following tools were found in defendant’s possession at the time of his apprehension: two screw drivers, a vise grip, gloves, and a wire hanger with loops. In order to create an offense under § 569.180 RSMo 1979, it should appear only that the tools are capable of being used to break and enter, and it is immaterial that the tools have other lawful purposes. State v. Edmonds, 462 S.W.2d 782, 785 (Mo.1971)1 (Adhesive tape found to be within definition of burglary tools). At a minimum, the screw drivers, gloves, and vise grip should be found to be within the definition of burglary tools because of their capability of being used to forcibly enter a premises.
Furthermore, a conviction for the possession of burglars tools requires in addition only proof of a general intent to use the instruments for forcible entry into a building or inhabitable structure. The intent need not relate to a particular time or place, but only to an unlawful purpose. State v. Gilmore, 665 S.W.2d 25, 30 (Mo.App.1984); State v. Lewis, 599 S.W.2d 94, 98 (Mo.App.1980). Section 569.010(2)(c) defines “inhabitable structure” as one which is used for overnight accommodations of persons. Thus, a camper would come within the plain meaning of § 569.010(2)(c) because it is used for “overnight accommodation.” The defendant has a prior conviction for breaking into a camper. In this appeal, the evidence and all reasonable inferences must be viewed in the light most favorable to the state. State v. Gilmore, 665 S.W.2d 25, 30 (Mo.App.1984). Viewed in light most favorable to the state, evidence of a prior conviction for breaking into a camper together with other evidence of criminal character is enough to substantiate a finding of intent to use the tools in question to forcible enter an inhabitable structure in the future. Accordingly, the conviction should be affirmed.

. Although a prior law was in effect at the time this case was decided, § 560.115 RSMo 1969 (Repealed), it is cited only for the function of burglar tools prohibited which has remained unchanged by the new statute. § 569.180 RSMo 1979 merely narrowed the types of structures intended to be covered by the law, not the function of the tools prohibited.